Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-March-2022 has been entered.
Response to Amendment
In response to the Final Office Action of 15-December-2021, Applicant has filed a set of amendments with arguments on 08-March-2022 [herein “Amendments/Arguments”]. In these Amendments/Arguments, Applicant has amended claims 1 - 3, 5 – 6, 8 – 10, 12 – 13, 15 – 17 and 19 - 20. A summary of the amended claims follows:
Independent claim 1 has been amended to change the phrase “which comprises each memory channel refreshing a rank that is distinct from each of the other ranks being refreshed in the other memory channels” to now read “wherein each memory channel comprises a plurality of ranks, and wherein refreshing the plurality of memory channels in parallel first rank of a first memory channel from the plurality of memory channels that is distinct from [[each ]]a second rank of a second memory channel from the plurality of memory channels”. The final limitation has been modified to now read as “and marking [[a]]the first memory channel from the plurality of memory channels as being unavailable for the first rank being refreshed in the first memory channel”.
Dependent claim 2 has been modified to change “blocking a fetch command to the memory channel for the rank being refreshed in the memory channel” to now read as “blocking a fetch command to the first memory channel for the first rank being refreshed in the first memory channel”.
Dependent claim 3 has been modified to change “wherein in response to the fetch command being blocked and an error in a first memory channel that is different from the memory channel, the fetch command is repeated for the rank being refreshed in the memory channel” to now read as “wherein in response to the fetch command being blocked and an error in a third memory channel that is different from the first memory channel, the fetch command is repeated for the third rank being refreshed in the third memory channel”.
Dependent claim 5 has been modified to change “reissuing the fetch command to the memory channel for the rank being refreshed in the memory channel” to now read as “reissuing the fetch command to the first memory channel for the first rank being refreshed in the first memory channel”.
Dependent claim 6  has been modified to change “to all of the available memory channels for the rank” to now read as “to all of the available memory channels for the first rank”.
Independent claim 8 has been amended to change the phrase “which comprises each memory channel refreshing a rank that is distinct from each of the other ranks being refreshed in the other memory channels” to now read as “wherein each memory channel comprises a plurality of ranks, and wherein refreshing the plurality of memory channels in parallel first rank of a first memory channel from the plurality of memory channels that is distinct from [[each ]]a second rank of a second memory channel from the plurality of memory channels”. The final limitation has been modified to now read as “and marking [[a ]]the first memory channel from the plurality of memory channels as being unavailable for the first rank being refreshed in the first memory channel”.
Dependent claim 9 has been modified to change “further comprising blocking a fetch command to the memory channel for the rank being refreshed in the memory channel” to now read as “further comprising blocking a fetch command to the first memory channel for the first rank being refreshed in the first memory channel”.
Dependent claim 10 has been modified to change “wherein in response to the fetch command being blocked and an uncorrectable error in a first memory channel that is different from AMENDMENT AND RESPONSE TO OFFICE ACTION OF DECEMBER 15, 2021Page 4 of 10     the memory channel, the fetch command is repeated for the rank being refreshed in the memory channel” to now read as “wherein in response to the fetch command being blocked and an uncorrectable error in a third memory channel that is different from the first memory channel, the fetch command is repeated for the third rank being refreshed in the third memory channel”.
Dependent claim 12 has been modified to change “reissuing the fetch command to the memory channel for the rank” to now read as “reissuing the fetch command to the first memory channel for the first rank”.
Dependent claim 13 has been modified to change “to all of the available memory channels for the rank being refreshed in the memory channel” to now read as “to all of the available memory channels for the first rank being refreshed in the first memory channel”.
Independent claim 15 has been amended to change the phrase “which comprises each memory channel refreshing a rank that is distinct from each of the other ranks being refreshed in the other memory channels” to now read as “wherein each memory channel comprises a plurality of ranks, and wherein refreshing the plurality of memory channels in parallel first rank of a first memory channel from the plurality of memory channels that is distinct from [[each ]]a second rank of a second memory channel from the plurality of memory channels”. The final limitation has been modified to now read as “and marking [[a ]]the first memory channel from the plurality of memory channels as being unavailable for the first rank being refreshed in the first memory channel”.
Dependent claim 16 has been modified to change “further comprising blocking a fetch command to the memory channel for the rank being refreshed in the memory channel” to now read as “further comprising blocking a fetch command to the memory channel for the first rank being refreshed in the first memory channel”.
Dependent claim 17 has been modified to change “wherein in response to the fetch command being blocked and an uncorrectable error in a first memory channel that is different from the memory channel, the fetch command is repeated for the rank being refreshed in the memory channel” to now read as “wherein in response to the fetch command being blocked and an uncorrectable error in a third memory channel that is different from the first memory channel, the fetch command is repeated for the third rank being refreshed in the third memory channel”.
Dependent claim 19 has been modified to change “reissuing the fetch command to the memory channel for the rank being refreshed in the memory channel” to now read as “reissuing the fetch command to the first memory channel for the first rank being refreshed in the first memory channel”.
Dependent claim 20 has been modified to change “reissuing the fetch command to all of the available memory channels for the rank” to now read as “reissuing the fetch command to all of the available memory channels for the first rank”.

Response to Arguments
In the Amendments/Arguments filed on 08-March-2022, in response to the Final Office Action of 15-December-2021, Applicant has directed their primary argument to the newly amended version of independent claim 1. This argument has been fully considered by Examiner but is not persuasive.
In their argument, Applicant essentially argues that the prior art of record (U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], and in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”]) from the Final Office Action does not teach "wherein each memory channel comprises a plurality of ranks, and wherein refreshing the plurality of memory channels in parallel comprises refreshing a first rank of a first memory channel from the plurality of memory channels that is distinct from a second rank of a second memory channel from the plurality of memory channels" (emphasis added by Applicant). In particular, Applicant argues that Lee does not teach refreshing memory channels in parallel, with each memory channel refreshing a rank which is distinct from those being refreshed by the other memory channels. Applicant further summarized their argument with the statement that “Lee is silent about refreshing memory channels in parallel”, and further noted that Lee teaches “As described herein, refreshing the one or more first physical ranks 706 a in parallel or concurrently with the one or more second physical ranks 706 b can cause undesirable system behavior in certain cases, such as unacceptable levels of refresh current and/or power. As such, the circuit 708 can be configured to initiate a second refresh operation after the first refresh operation." (Col. 14, lines 11-17)”. Applicant further adds ”At best, a combination of Tomishima and Lee may teach refreshing multiple memory devices in parallel, with separate refresh commands for each rank in the multiple devices”. As a result, Applicant argues that independent claim 1 should be allowed.
In the Final Office Action of 15-December-2021, Examiner noted that Lee teaches a grouping of physical ranks where the “physical ranks of each group are refreshed simultaneously or substantially simultaneously with the other physical ranks of the corresponding group”. Examiner also noted that these physical ranks are distinct, hence the operation being performed under Lee when combined with the independent channels of Toshima, does teach the argued limitations. As for Lee teaching away from “refreshing in parallel”, this may be true for the case shown in Figure 7 of Lee, where all of the ranks being refreshed are in groups on a single memory module serviced by a single bus (or channel equivalent), however it would NOT be inherently true when combined with the multiple channels, as taught by Tomishima. Examiner finds that this logic still applies for the amended version of claim 1. As a result, Examiner must respectfully disagree with Applicant’s conclusion that claim 1 should be allowed.
Applicant further argues that claims dependent from claim 1 (2 – 7) should be allowed as being dependent on an allowable claim, and that claims 8 and 15 and their dependent claims (9 – 14 and 16 – 20, respectively) should be allowed. Examiner must respectfully disagree with these conclusions as well.
Any rejections or objections from the Final Office Action of 15-December-2021 which are not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], and in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”].
Regarding claim 1 –
Tomishima teaches refreshing a plurality of memory channels in a memory system in parallel, “In one embodiment, the memory controller determines to send a refresh command, 1012” (Page 13, Paragraph [0115]) plus “The memory controller sends the command simultaneously to multiple memory devices of a group, 1016” (Page 13, Paragraph [0116]) plus “Memory devices 140 can be DRAM devices in accordance with any referred to above. In one embodiment, memory devices 140 are organized and managed as different channels, where each channel couples to buses and signal lines that couple to multiple memory devices in parallel. Each channel is independently operable. Thus, each channel is independently accessed and controlled” (Page 3, Paragraph [0030]).
Tomishima does not teach wherein each memory channel comprises a plurality of ranks, and wherein refreshing the plurality of memory channels in parallel first rank of a first memory channel from the plurality of memory channels that is distinct from [[each ]]a second rank of a second memory channel from the plurality of memory channels, nor does it teach marking [[a]]the first memory channel from the plurality of memory channels as being unavailable for the first rank being refreshed in the first memory channel.
Lee, however teaches wherein each memory channel comprises a plurality of ranks, and wherein refreshing the plurality of memory channels in parallel first rank of a first memory channel from the plurality of memory channels that is distinct from [[each ]]a second rank of a second memory channel from the plurality of memory channels, (Fig. 5, Item 509) plus “a bus interface 509” (Col 7, Line 41) plus “For example, in certain embodiments, a plurality of physical ranks corresponding to one logical rank are grouped into a plurality of groups. The serialized refresh may be executed such that the physical ranks of each group are refreshed simultaneously or substantially simultaneously with the other physical ranks of the corresponding group” (Col 9, Lines 47-52) plus “Each logical rank may correspond to a set of at least two physical ranks” (Col 1, Lines 60-61). Please note that bus 509 connecting between the controller and the memory is the functional equivalent of a memory channel.
Tomishima and Lee are analogous art because they are both directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency.
The combination of Tomishima and Lee does not teach marking [[a]]the first memory channel from the plurality of memory channels as being unavailable for the first rank being refreshed in the first memory channel.
Meaney, however teaches marking [[a]]the first memory channel from the plurality of memory channels as being unavailable for the first rank being refreshed in the first memory channel, “Embodiments of the present invention are directed to per-rank channel marking. Per-rank channel marking allows ranks within a memory system to have two different channels marked at the same time. Embodiments of the present invention are also directed to hierarchical channel marking which allows a mark to be applied to one rank within a channel or to an entire channel ( all ranks) depending on the type of memory error encountered” (Page2, Paragraph [0021]).
Tomishima, Lee and Meaney are analogous art because they are all directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, and the error-marking system of Meaney in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 7 –
The combination of Tomishima, Lee and Meaney teaches all the limitations of claim 1 above.
Meaney also teaches wherein the memory system is a redundant array of independent memory (RAIM) error correcting code memory system, “The servicing of the single independent access request includes data and error detection/correction information distributed or "striped" across the memory interface busses 110 and associated memory devices located on the memory modules 104 by a RAIM module 108. The RAIM module 108 coordinates the striping of data and ECC across each of the parallel memory interface buses 110” (Page 3, Paragraph [0035]).

Regarding claim 8 –
Tomishima teaches a memory system comprising a plurality of memory channels; and a memory controller communicatively coupled with the memory system, “In one embodiment, the memory controller determines to send a refresh command, 1012” (Page 13, Paragraph [0115]) plus “The memory controller sends the command simultaneously to multiple memory devices of a group, 1016” (Page 13, Paragraph [[0116]) plus “In one embodiment, memory devices 140 are organized and managed as different channels, where each channel couples to buses and signal lines that couple to multiple memory devices in parallel. Each channel is independently operable. Thus, each channel is independently accessed and controlled” (Page 3, Paragraph [0030]).
Tomishima also teaches the memory controller configured to perform a method comprising: refreshing a plurality of memory channels in a memory system in parallel, “Memory devices 140 can be DRAM devices in accordance with any referred to above. In one embodiment, the memory controller determines to send a refresh command, 1012” (Page 13, Paragraph [0115]) plus “The memory controller sends the command simultaneously to multiple memory devices of a group, 1016” (Page 13, Paragraph [[0116]) plus “In one embodiment, memory devices 140 are organized and managed as different channels, where each channel couples to buses and signal lines that couple to multiple memory devices in parallel. Each channel is independently operable. Thus, each channel is independently accessed and controlled” (Page 3, Paragraph [0030]).
Tomishima does not teach wherein each memory channel comprises a plurality of ranks, and wherein refreshing the plurality of memory channels in parallel first rank of a first memory channel from the plurality of memory channels that is distinct from [[each ]]a second rank of a second memory channel from the plurality of memory channels nor does it teach marking [[a ]]the first memory channel from the plurality of memory channels as being unavailable for the first rank being refreshed in the first memory channel.
Lee, however teaches wherein each memory channel comprises a plurality of ranks, and wherein refreshing the plurality of memory channels in parallel first rank of a first memory channel from the plurality of memory channels that is distinct from [[each ]]a second rank of a second memory channel from the plurality of memory channels, (Fig. 5, Item 509) plus “a bus interface 509” (Col 7, Line 41) plus “For example, in certain embodiments, a plurality of physical ranks corresponding to one logical rank are grouped into a plurality of groups. The serialized refresh may be executed such that the physical ranks of each group are refreshed simultaneously or substantially simultaneously with the other physical ranks of the corresponding group” (Col 9, Lines 47-52) plus “Each logical rank may correspond to a set of at least two physical ranks” (Col 1, Lines 60-61). Please note that bus 509 connecting between the controller and the memory is the functional equivalent of a memory channel
Tomishima and Lee are analogous art because they are both directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency.
	The combination of Tomishima and Lee does not teach marking [[a ]]the first memory channel from the plurality of memory channels as being unavailable for the first rank being refreshed in the first memory channel.
	Meaney, however teaches marking [[a ]]the first memory channel from the plurality of memory channels as being unavailable for the first rank being refreshed in the first memory channel, “Embodiments of the present invention are directed to per-rank channel marking. Per-rank channel marking allows ranks within a memory system to have two different channels marked at the same time. Embodiments of the present invention are also directed to hierarchical channel marking which allows a mark to be applied to one rank within a channel or to an entire channel ( all ranks) depending on the type of memory error encountered” (Page2, Paragraph [0021]).
Tomishima, Lee and Meaney are analogous art because they are all directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, and the error-marking system of Meaney in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 15 –
	Tomishima teaches a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, “To the extent various operations or functions are described herein, they can be described or defined as software code, instructions, configuration, data, or a combination” (Page 18, Paragraph [0152]).
	Tomishima also teaches refreshing a plurality of memory channels in a memory system in parallel, “Memory devices 140 can be DRAM devices in accordance with any referred to above. In one embodiment, the memory controller determines to send a refresh command, 1012” (Page 13, Paragraph [0115]) plus “The memory controller sends the command simultaneously to multiple memory devices of a group, 1016” (Page 13, Paragraph [[0116]) plus “In one embodiment, memory devices 140 are organized and managed as different channels, where each channel couples to buses and signal lines that couple to multiple memory devices in parallel. Each channel is independently operable. Thus, each channel is independently accessed and controlled” (Page 3, Paragraph [0030]).
	Tomishima does not teach wherein each memory channel comprises a plurality of ranks, and wherein refreshing the plurality of memory channels in parallel first rank of a first memory channel from the plurality of memory channels that is distinct from [[each ]]a second rank of a second memory channel from the plurality of memory channels, nor does it teach marking [[a ]]the first memory channel from the plurality of memory channels as being unavailable for the first rank being refreshed in the first memory channel.
	Lee, however teaches wherein each memory channel comprises a plurality of ranks, and wherein refreshing the plurality of memory channels in parallel first rank of a first memory channel from the plurality of memory channels that is distinct from [[each ]]a second rank of a second memory channel from the plurality of memory channels, (Fig. 5, Item 509) plus “a bus interface 509” (Col 7, Line 41) plus “For example, in certain embodiments, a plurality of physical ranks corresponding to one logical rank are grouped into a plurality of groups. The serialized refresh may be executed such that the physical ranks of each group are refreshed simultaneously or substantially simultaneously with the other physical ranks of the corresponding group” (Col 9, Lines 47-52) plus “Each logical rank may correspond to a set of at least two physical ranks” (Col 1, Lines 60-61). Please note that bus 509 connecting between the controller and the memory is the functional equivalent of a memory channel.
Tomishima and Lee are analogous art because they are both directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency.
	The combination of Tomishima and Lee does not teach marking [[a ]]the first memory channel from the plurality of memory channels as being unavailable for the first rank being refreshed in the first memory channel.
	Meaney, however teaches marking [[a ]]the first memory channel from the plurality of memory channels as being unavailable for the first rank being refreshed in the first memory channel, “Embodiments of the present invention are directed to per-rank channel marking. Per-rank channel marking allows ranks within a memory system to have two different channels marked at the same time. Embodiments of the present invention are also directed to hierarchical channel marking which allows a mark to be applied to one rank within a channel or to an entire channel ( all ranks) depending on the type of memory error encountered” (Page2, Paragraph [0021]).
Tomishima, Lee and Meaney are analogous art because they are all directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, and the error-marking system of Meaney in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”], and further in view of Non-Patent Literature IEEE-“Nonblocking Memory Refresh” (2018)-(Nguyen et al.) [herein “Nguyen”].
Regarding claim 2 –
	The combination of Tomishima, Lee and Meaney teaches all the limitations of claim 1 above.
	The combination of Tomishima, Lee and Meaney does not teach further comprising blocking a fetch command to the first memory channel for the first rank being refreshed in the first memory channel.
	Nguyen, however teaches further comprising blocking a fetch command to the first memory channel for the first rank being refreshed in the first memory channel, “Since its inception half a century ago, DRAM has required dynamic/active refresh operations that block read requests and decrease performance” (Abstract).
Tomishima, Lee, Meaney and Nguyen are analogous art because they are all directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney and the refresh latency improvements of Nguyen in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 9 –
	The combination of Tomishima, Lee and Meaney teaches all the limitations of claim 8 above.
	The combination of Tomishima, Lee and Meaney does not teach further comprising blocking a fetch command to the first memory channel for the first rank being refreshed in the first memory channel.
	Nguyen, however teaches further comprising blocking a fetch command to the first memory channel for the first rank being refreshed in the first memory channel, “Since its inception half a century ago, DRAM has required dynamic/active refresh operations that block read requests and decrease performance” (Abstract).
Tomishima, Lee, Meaney and Nguyen are analogous art because they are all directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney and the refresh latency improvements of Nguyen in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 16 –
	The combination of Tomishima, Lee and Meaney teaches all the limitations of claim 15 above.
	The combination of Tomishima, Lee and Meaney does not teach further comprising blocking a fetch command to the memory channel for the first rank being refreshed in the first memory channel.
	Nguyen, however teaches further comprising blocking a fetch command to the memory channel for the first rank being refreshed in the first memory channel, “Since its inception half a century ago, DRAM has required dynamic/active refresh operations that block read requests and decrease performance” (Abstract).
Tomishima, Lee, Meaney and Nguyen are analogous art because they are all directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney and the refresh latency improvements of Nguyen in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”], and further in view of U.S. Patent Publication 20130047040-(Johnson et al) [herein “Johnson”].
Regarding claim 14 –
	The combination of Tomishima, Lee and Meaney teaches all the limitations of claim 8 above.
	The combination of Tomishima, Lee and Meaney does not teach wherein a mark for the memory channel can include an indication of a correctable error check or of an uncorrectable error check.
	Johnson, however teaches wherein a mark for the memory channel can include an indication of a correctable error check or of an uncorrectable error check, “An exemplary embodiment of the present invention provides improved data protection in a redundant array of independent memory (RAIM) system by marking an entire memory channel when the number of bad chips exceeds the maximum correctable chip mark count for a single rank. The improved data protection is applied across each rank in the system and prevents uncorrectable errors in situations where a larger number of memory chips fail than can be safely corrected using ECC and CRC alone” (Page 1 – 2, Paragraph [0022]) and examiner notes that since the ‘number of bad chips’ being compared to a threshold requires maintaining a count for the channel—if it exceeds the threshold number of bad chips it is an uncorrectable error mark, if it is less than the threshold it is functionally a correctable error mark.
Tomishima, Lee, Meaney and Johnson are analogous art because they are all directed to techniques for managing refreshing and error recovery for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney and the channel marking techniques of Johnson in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”], and in view of Non-Patent Literature IEEE-“Nonblocking Memory Refresh” (2018)-(Nguyen et al.) [herein “Nguyen”], and further in view of U.S. Patent Publication 20160364303-(Gilda et al) [herein “Gilda”].
Regarding claim 3 –
	The combination of Tomishima, Lee, Meaney and Nguyen teaches all the limitations of claim 2 above.
	The combination of Tomishima, Lee, Meaney and Nguyen does not teach wherein in response to the fetch command being blocked and an error in a third memory channel that is different from the memory channel, the fetch command is repeated for the third rank being refreshed in the third memory channel.
	Gilda, however teaches wherein in response to the fetch command being blocked and an error in a third memory channel that is different from the memory channel, the fetch command is repeated for the third rank being refreshed in the third memory channel, “Communication on the channels 110 may utilize a robust cyclic redundancy code (CRC) on transmissions, where a detected CRC error triggers a recovery retransmission sequence. There are cases where the retransmission requires some intervention or delay between the detection and retransmission” (Page 5, Paragraph [0044]) plus “Examples of sync-related events include a memory refresh start” (Page 8, Paragraph [0072]).
Tomishima, Lee, Meaney, Nguyen and Gilda are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen and the channel repeat capabilities of Gilda in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.
	
Regarding claim 10 –
	The combination of Tomishima, Lee, Meaney and Nguyen teaches all the limitations of claim 9 above.
	The combination of Tomishima, Lee, Meaney and Nguyen does not teach wherein in response to the fetch command being blocked and an uncorrectable error in a third memory channel that is different from the memory channel, the fetch command is repeated for the third rank being refreshed in the third memory channel.
	Gilda, however teaches wherein in response to the fetch command being blocked and an uncorrectable error in a third memory channel that is different from the memory channel, the fetch command is repeated for the third rank being refreshed in the third memory channel, “Communication on the channels 110 may utilize a robust cyclic redundancy code (CRC) on transmissions, where a detected CRC error triggers a recovery retransmission sequence. There are cases where the retransmission requires some intervention or delay between the detection and retransmission” (Page 5, Paragraph [0044]) plus “Examples of sync-related events include a memory refresh start” (Page 8, Paragraph [0072]).
Tomishima, Lee, Meaney, Nguyen and Gilda are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen and the channel repeat capabilities of Gilda in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.
	
Regarding claim 17 –
	The combination of Tomishima, Lee, Meaney and Nguyen teaches all the limitations of claim 16 above.
	The combination of Tomishima, Lee, Meaney and Nguyen does not teach wherein in response to the fetch command being blocked and an uncorrectable error in a third memory channel that is different from the memory channel, the fetch command is repeated for the third rank being refreshed in the third memory channel.
	Gilda, however teaches wherein in response to the fetch command being blocked and an uncorrectable error in a third memory channel that is different from the memory channel, the fetch command is repeated for the third rank being refreshed in the third memory channel, “Communication on the channels 110 may utilize a robust cyclic redundancy code (CRC) on transmissions, where a detected CRC error triggers a recovery retransmission sequence. There are cases where the retransmission requires some intervention or delay between the detection and retransmission” (Page 5, Paragraph [0044]) plus “Examples of sync-related events include a memory refresh start” (Page 8, Paragraph [0072]).
Tomishima, Lee, Meaney, Nguyen and Gilda are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen and the channel repeat capabilities of Gilda in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.
	
Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”], and in view of Non-Patent Literature IEEE-“Nonblocking Memory Refresh” (2018)-(Nguyen et al.) [herein “Nguyen”], and further in view of U.S. Patent 8200887-(Bennett) [herein “Bennet 2”].
Regarding claim 4 –
	The combination of Tomishima, Lee, Meaney and Nguyen teaches all the limitations of claim 2 above.
	The combination of Tomishima, Lee, Meaney and Nguyen does not teach receiving data from N-1 memory channels of N memory channels in the plurality of memory channels, N being an integer greater than 1; and reconstructing fetch data using the data received from the N-1 memory channels.
	Bennett 2, however teaches receiving data from N-1 memory channels of N memory channels in the plurality of memory channels; and reconstructing fetch data using the data received from the N-1 memory channels, “An error correcting code for the M bytes of data stored in the group of N memory modules may be stored in another one of memory module of the plurality of modules, or distributed amongst the modules. When the stored data is retrieved from any N-1 modules of the group of N memory modules and includes error correcting data, the M bytes of data stored in the group of N memory modules may be recovered" (Col 4, Lines 21-28) plus "when data is received from any N-1 modules of the group of N memory modules, the data stored in the group of N memory modules is recoverable" (Col 20, Lines 30-32).
Tomishima, Lee, Meaney, Nguyen and Bennett 2 are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen and the data recovery techniques described in Bennett 2 in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 5 –
	The combination of Tomishima, Lee, Meaney, Nguyen and Bennett 2 teaches all the limitations of claim 4 above.
	Nguyen also teaches further comprising, in response to an error during reconstructing the fetch data, reissuing the fetch command to the first memory channel for the first rank being refreshed in the first memory channel, (Fig 9 “Action flow for reading from a rank under Nonblocking Refresh”) “Re-read block from memory”.

Regarding claim 11 –
	The combination of Tomishima, Lee, Meaney and Nguyen teaches all the limitations of claim 9 above.
	The combination of Tomishima, Lee, Meaney and Nguyen does not teach receiving data from N-1 memory channels of N memory channels in the plurality of memory channels; and reconstructing fetch data using the data received from the N-1 memory channels.
	Bennett 2, however teaches receiving data from N-1 memory channels of N memory channels in the plurality of memory channels; and reconstructing fetch data using the data received from the N-1 memory channels, “An error correcting code for the M bytes of data stored in the group of N memory modules may be stored in another one of memory module of the plurality of modules, or distributed amongst the modules. When the stored data is retrieved from any N-1 modules of the group of N memory modules and includes error correcting data, the M bytes of data stored in the group of N memory modules may be recovered" (Col 4, Lines 21-28) plus "when data is received from any N-1 modules of the group of N memory modules, the data stored in the group of N memory modules is recoverable" (Col 20, Lines 30-32).
Tomishima, Lee, Meaney, Nguyen and Bennett 2 are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen and the data recovery techniques described in Bennett 2 in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 12 –
	The combination of Tomishima, Lee, Meaney, Nguyen and Bennett 2 teaches all the limitations of claim 11 above.
	Nguyen also teaches further comprises, in response to an error during reconstructing the fetch data, reissuing the fetch command to the first memory channel for the first rank, (Fig 9 “Action flow for reading from a rank under Nonblocking Refresh”) “Re-read block from memory”.

Regarding claim 18 –
	The combination of Tomishima, Lee, Meaney and Nguyen teaches all the limitations of claim 16 above.
	The combination of Tomishima, Lee, Meaney and Nguyen does not teach receiving data from memory channels of N memory channels in the plurality of memory channels; and reconstructing fetch data using the data received from the N-1 memory channels.
	Bennett 2, however teaches receiving data from N-1 memory channels of N memory channels in the plurality of memory channels; and reconstructing fetch data using the data received from the N-1 memory channels, “An error correcting code for the M bytes of data stored in the group of N memory modules may be stored in another one of memory module of the plurality of modules, or distributed amongst the modules. When the stored data is retrieved from any N-1 modules of the group of N memory modules and includes error correcting data, the M bytes of data stored in the group of N memory modules may be recovered" (Col 4, Lines 21-28) plus "when data is received from any N-1 modules of the group of N memory modules, the data stored in the group of N memory modules is recoverable" (Col 20, Lines 30-32).
Tomishima, Lee, Meaney, Nguyen and Bennett 2 are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen and the data recovery techniques described in Bennett 2 in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 19 –
	The combination of Tomishima, Lee, Meaney, Nguyen and Bennett 2 teaches all the limitations of claim 18 above.
	Nguyen also teaches further comprises, in response to an error during reconstructing the fetch data, reissuing the fetch command to the first memory channel for the first rank being refreshed in the first memory channel, (Fig 9 “Action flow for reading from a rank under Nonblocking Refresh”) “Re-read block from memory”.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”], and in view of Non-Patent Literature IEEE-“Nonblocking Memory Refresh” (2018)-(Nguyen et al.) [herein “Nguyen”], and in view of U.S. Patent 8200887-(Bennett) [herein “Bennet 2”], and further in view of U.S. Patent 8181089-(Fernandes et al) [herein “Fernandes”].
Regarding claim 6 –
	The combination of Tomishima, Lee, Meaney, Nguyen and Bennett 2 teaches all the limitations of claim 4 above.
	The combination of Tomishima, Lee, Meaney, Nguyen and Bennett 2 does not teach in response to an error during reconstructing the fetch data, reissuing the fetch command to all of the available memory channels for the first rank.
	Fernandes, however teaches in response to an error during reconstructing the fetch data, reissuing the fetch command to all of the available memory channels for the first rank, “If however, the sequential testing fails to identify a single storage channel which is in error, the data stored in each of the channel memories 220A-220J, responsive to the particular read operation from the plurality of storage channels 210A- 10 2101, is invalidated, so that a subsequent read request for that same data will require the data to be re-read from the plurality of storage channels 210A-210J” (Col 13, lines 7-13).
Tomishima, Lee, Meaney, Nguyen, Bennett 2 and Fernandes are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen, the data recovery techniques described in Bennett 2 and the all-channel refresh of Fernandes in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 13 –
	The combination of Tomishima, Lee, Meaney, Nguyen and Bennett 2 teaches all the limitations of claim 11 above.
	The combination of Tomishima, Lee, Meaney, Nguyen and Bennett 2 does not teach in response to an error during reconstructing the fetch data, reissuing the fetch command to all of the available memory channels for the first rank being refreshed in the first memory channel.
	Fernandes, however teaches in response to an error during reconstructing the fetch data, reissuing the fetch command to all of the available memory channels for the first rank being refreshed in the first memory channel, “If however, the sequential testing fails to identify a single storage channel which is in error, the data stored in each of the channel memories 220A-220J, responsive to the particular read operation from the plurality of storage channels 210A- 10 2101, is invalidated, so that a subsequent read request for that same data will require the data to be re-read from the plurality of storage channels 210A-210J” (Col 13, lines 7-13).
Tomishima, Lee, Meaney, Nguyen, Bennett 2 and Fernandes are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen, the data recovery techniques described in Bennett 2 and the all-channel refresh of Fernandes in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 20 –
	The combination of Tomishima, Lee, Meaney, Nguyen and Bennett 2 teaches all the limitations of claim 18 above.
	The combination of Tomishima, Lee, Meaney, Nguyen and Bennett 2 does not teach in response to an error during reconstructing the fetch data, reissuing the fetch command to all of the available memory channels for the first rank.
	Fernandes, however teaches in response to an error during reconstructing the fetch data, reissuing the fetch command to all of the available memory channels for the first rank, “If however, the sequential testing fails to identify a single storage channel which is in error, the data stored in each of the channel memories 220A-220J, responsive to the particular read operation from the plurality of storage channels 210A- 10 2101, is invalidated, so that a subsequent read request for that same data will require the data to be re-read from the plurality of storage channels 210A-210J” (Col 13, lines 7-13).
Tomishima, Lee, Meaney, Nguyen, Bennett 2 and Fernandes are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen, the data recovery techniques described in Bennett 2 and the all-channel refresh of Fernandes in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111